 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LAWRENCE E. GOMES,                                         No. 2:19-CV-1499-DMC
12                           Plaintiff,
13                v.                                             ORDER
14    MARIANA LOTASZTAIN,
15                           Defendant.
16

17                     Plaintiff, who is proceeding pro se, brings this civil rights action pursuant to 42

18   U.S.C. § 1983.1 An answer to plaintiff’s fourth amended complaint has been filed and the matter

19   is ready for scheduling. Accordingly, the matter is set for a scheduling conference before the

20   undersigned in Sacramento, California, on November 13, 2019, at 1:30 p.m. in Courtroom 4.

21                     Pursuant to Eastern District of California Local Rules, this case was not assigned

22   to a District Judge when the case was filed. The parties have not consented to Magistrate Judge

23   jurisdiction and the court now finds that assignment of a District Judge is necessary to properly

24   address the case.

25   ///

26   ///

27
              1
                      Plaintiff was an inmate at the California Medical Facility when this action was filed but has since
28   been released from custody.
                                                                1
 1

 2                  Good cause appearing, IT IS HEREBY ORDERED that:

 3                  1.        All parties shall appear by counsel or in person if acting without counsel.

 4   Plaintiffs proceeding pro se must each appear at the scheduling conference and are reminded that

 5   they may not make appearances for other plaintiffs proceeding pro se.

 6                  2.        The parties shall submit to the court and serve by mail on all other parties,

 7   no later than seven (7) days before the conference, a status/scheduling report addressing the

 8   following matters:

 9                            a. Service of process;

10                            b. Possible joinder of additional parties;

11                            c. Any expected or desired amendment of the pleadings;

12                            d. Jurisdiction and venue;

13                            e. Anticipated motions and the scheduling thereof;

14                            f. The proposed discovery plan developed pursuant to Federal Rule of

15   Civil Procedure 26(f);

16                            g. The potential for settlement and specific recommendations regarding

17   settlement procedures and timing, including whether a settlement conference should be scheduled

18   and if so when, and whether referral to the court’s Voluntary Dispute Resolution Program (see

19   Local Rule 271) is appropriate in this case;

20                            h. Future proceedings, including setting appropriate cut-off dates for
21   discovery and law and motion and the scheduling of a pretrial conference and trial;

22                            i. Modification of standard pretrial procedures specified by the rules due to

23   the relative simplicity or complexity of the action or proceedings;

24                            j. Whether the case is related to any other case, including matters in

25   bankruptcy;

26                            k. Whether the counsel will stipulate to the magistrate judge assigned to
27   this matter acting as settlement judge and waiving any disqualifications by virtue of her so acting,

28   or whether they prefer to have a Settlement Conference before another judge; and
                                                           2
 1                          l. Any other matters that may add to the just and expeditious disposition of

 2   this matter.

 3                  3.      Plaintiff and defense counsel are reminded of their continuing duty to

 4   notify chambers immediately of any settlement or other disposition (see Local Rule 160). In

 5   addition, the parties are cautioned that pursuant to Local Rule 230(c), opposition to the granting

 6   of a motion must be filed fourteen days preceding the noticed hearing date. The Rule further

 7   provides that “[n]o party will be entitled to be heard in opposition to a motion at oral arguments if

 8   written opposition to the motion has not been timely filed by that party.” Finally, Local Rule 110

 9   provides that failure to comply with the Local Rules or orders of the court “may be grounds for

10   imposition by the Court of any and all sanctions authorized by statute or Rule or within the

11   inherent power of the Court.”

12                  4.      The Clerk of the Court is directed to randomly assign a District Judge and

13   to update the docket to reflect the new case number.

14

15

16   Dated: October 3, 2019
                                                            ____________________________________
17                                                          DENNIS M. COTA
18                                                          UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                        3
